 In the Matter of PAGODA KNITTING MILLS, INC., EMPLOYERandJOHNJ.SNYDER, PETITIONERandAMERICAN FEDERATION OF' HOSIERYWORKERS, UNIONCase No. 4-RD-36.Decided December 14,1949DECISIONANDDIRECTION OF ELECTIONUpon a decertification petition duly filed, a hearing was held beforeHarold Kowal, hearing officer.The hearing officer referred to theBoard the Union's motion to dismiss -the petition on the ground thatthe Employer's employees are out on a strike against the Employer.For the reasons stated in Section5, infra,this motion is hereby denied.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the bargaining representative of the Employer'semployees designated in the petition.The Union is a labor organization currently recognized by theEmployer as the exclusive bargaining representative of the Em-ployer's employees designated in the petition.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :All knitting and auxiliary employees at the Employer's Reading,Pennsylvania, plant, including knitters, seamers, loopers, menders,87 NLRB No. 84.621 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDexaminers,watchmen,' and shipping employees, but excluding officeand clerical employees, and all supervisors as defined in the Act .25.The Union objects to our holding an election at this time. It seeksdismissal of the petition on the ground that the employees are nowengaged in a strike against the Employer. The record discloses thatthe employees have been on strike since about September 1, 1949.Although the record is not clear, the strike appears to have arisen as:the result of a dispute flowing from the Union's attempt to negotiate anew contract.The Employer and the Petitionerassert, inopposition:'to the motion, that the very existence of the strike makes advisable anelection to determine the question of representation. In proceedingsinitiated by a petition for certification, it has not been our practice to^withhold an election solely because of the existence of a current eco-nomic strike.3We find no basis in the statute for altering our prac-tice in this decertification case 4We shall, therefore, direct the holding of an immediate election, per-mitting all employees to participate who were employed during the.pay-roll period immediately preceding the date of this Direction.All.personshired since September 1, 1949, the date of the strike, and allstrikers shall be presumptively eligible to vote subject to challenge..The challenged ballots shall not be counted unless they affect the re-sultsof the election, in which case the question as to which of theseballots shall be opened and counted will await further investigation,concerning the employment status of the affected individuals .5DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case-was heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateIThe watchmen spend the greater part of their time in maintenance work.We find thatthey are not guards within the meaning of the Act,and shall,according to our usual prac-tice in such cases, include them in the unit.Texsun Citrus Exchange,82 NLRB 540.2The parties agree that this unit is appropriate.The Union has held a series of con-tracts covering this unit, the latest having expired on August 31, 1949.3 SeeCocoline Products,Inc., 79NLRB 1420;Ace Novelty Manufacturing Company, 77NLRB 945;Caterpillar TractorCo., 77 NLRB 457;Pipe MachineryCompany,76 NLRB.247.4National Color Printing Company,78 NLRB 1,47;Solar Electric Corporation, 77NLRB 414 ;Colonial hardwood Flooring Co., Inc.,76 NLRB 1039.5Cocoline Products,Inc.,supra. PAGODA KNITTING MILLS, INC.623.of this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, to determine whether or notthey desire to be represented, for purposes of collective bargaining,by American Federation of Hosiery Workers and Branch 10 Ameri-can Federation of Hosiery Workers.